     Case 2:19-cv-01304-GGG-DPC Document 258 Filed 11/23/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


 JONATHAN BERTUCCELLI and
 STUDIO 3, INC.,

                        Plaintiffs,                CIVIL ACTION
        v.
                                                   NO. 2:19-cv-01304-GGG-JCW
 UNIVERSAL CITY STUDIOS LLC;
 UNIVERSAL CITY STUDIOS                            JUDGE:
 PRODUCTIONS LLLP; BLUMHOUSE                       GREG GERARD GUIDRY
 PRODUCTIONS, LLC; TREE FALLS IN
 THE WOODS, L.L.C.; ANTHONY                        MAGISTRATE JUDGE:
 “TONY” ROBERT GARDNER; THE                        JOSEPH C. WILKINSON, JR.
 ALTERIAN GHOST FACTORY, INC.;
 TRICK OR TREAT STUDIOS; and
 JOHN AND JANE DOES 1-47,

                        Defendants.



                                      JOINT STATUS REPORT

       Pursuant to the Court’s September 24, 2020 Scheduling Order, the parties hereby submit

this Joint Status Report.

       A.      List of Parties and Counsel

       Plaintiffs Jonathan Bertuccelli and Studio 3, Inc. (jointly, “Plaintiffs”) are represented by

John A. Scialdone, John Steven Garner, and David Neil Harris, Jr. of Scialdone Law Firm,

PLLC, and Bill Luckett of Luckett Law Firm, P.A.

       Defendants Universal City Studios LLC, Universal City Studios Productions LLLP,

Blumhouse Productions, LLC (“Blumhouse”), Tree Falls in the Woods, L.L.C., Anthony “Tony”

Robert Gardner, The Alterian Ghost Factory, Inc., Trick or Treat Studios and Foe Paw Films,
     Case 2:19-cv-01304-GGG-DPC Document 258 Filed 11/23/20 Page 2 of 8




LLC (collectively, “Defendants”) are represented by Kelli L. Sager and Eric M. Stahl of Davis

Wright Tremaine, LLP, and Mary Ellen Roy and Dan Zimmerman of Phelps Dunbar, LLP.

       B.       Motions

       Since the parties’ scheduling conference with the Court on September 24, 2020, the Court

has denied the following motions: Defendants’ Motion for Summary Judgment (R.Doc. 104);

Defendants’ Request for Judicial Notice (R.Doc. 100); Defendants’ Motion to Exclude Expert

Testimony By Plaintiffs’ Proposed Experts, James T. Berger and Edward R. Griffor

(R.Doc.101); Plaintiffs’ Motion to Strike Declaration of Ana Morales (R. Doc. 106); Defendants’

Motion in Limine to Exclude References at Trial to Irrelevant and/or Prejudicial Matters

(R.Doc. 147); and Defendants’ Motion in Limine to Exclude Improper Evidence Concerning

Alleged Similarities Between the Works at Issue (R. Doc.150).

       The following substantive motions (all of which have been fully briefed and submitted

for decision on or before June 24, 2020) remain pending at this time:

            •   Plaintiffs’ Motion to Strike Defendants’ Evidence and Other Sanctions (R.Doc.

                124).

            •   Defendants’ Motion in Limine to Exclude Opinion Testimony by Plaintiffs’

                Proposed Expert Gary D. Rhodes (R.Doc. 148).

            •   Defendants’ Motion in Limine to Exclude Undisclosed Opinion Testimony by

                Plaintiffs’ Proposed Expert Edward Griffor (R. Doc. 149).

            •   Defendants’ Motion to Exclude Irrelevant Financial Information (R.Doc. 151).

            •   Defendants’ Motion to Bifurcate Trial of Liability and Damages (R.Doc. 146).




                                                2
      Case 2:19-cv-01304-GGG-DPC Document 258 Filed 11/23/20 Page 3 of 8




        C.      Conference and Trial Dates

        This matter has had two prior trial settings which were continued due to COVID-19

restrictions.

        A new scheduling conference was held September 24, 2020. No status conference is

currently set. The final pretrial conference is set for March 25, 2021, and a seven-day trial (jury)

is scheduled to begin on April 19, 2021, at 9:30 a.m.

        The Court’s required Settlement Conference was deferred given the pending dispositive

motions. (A private mediation held in May 2020 was unsuccessful.) The parties will schedule a

Settlement Conference with the Magistrate Judge, as required, in 2021.

        D.      Description of Factual and Legal Issues Underlying the Dispute

        Plaintiffs’ Description: Plaintiffs are the owners of the original and copyrighted image

for the work entitled King Cake Baby; the first copy of which was provided for use as a walking

head mascot for the NBA Pelicans. The image gained national attention due to its unique

features which provided exaggerated expression in both adult and child like facial depictions, all

of which was designed intentionally by the artist to create conflicting imagery.

        Over the course of this litigation, the Defendants have admitted to providing their movie

prop maker with photographs of King Cake Baby taken at a Pelicans game, and using those

images in the process of creating the mask for the central character in their films. In essence, the

Defendants admit to copying but deny that the level of copying was sufficient to meet the legal

standard of substantial similarity. Plaintiffs intend to show at trial that the mask used by the

Defendants shares virtually every artistic component that was developed years earlier by the

Plaintiffs.




                                                  3
         Case 2:19-cv-01304-GGG-DPC Document 258 Filed 11/23/20 Page 4 of 8




          Plaintiffs intend to show at trial that the infringing work was a critical, core and central

element of the movies produced by the Defendants, and that it is the central theme which allows

sequel films. Plaintiffs further intend to show that the Defendants saw a significant financial

gain based on their certified budget submissions to the State of Louisiana showing a total cost to

make the films of less than $17 Million USD and verified gross worldwide receipts for both

films have now well exceeded $320 Million USD.

          Plaintiffs intend to show that the infringing Mask is the central element to the Defendants

films, and has significant, if not critical, value to the film franchise economic life span.

          Plaintiffs intend to show the infringement generated revenue for others through contracts

and distribution agreements orchestrated by the defendants, and these defendants are responsible

for all earnings generated by the infringing films whether those earnings were kept by these

Defendants or distributed to others. Plaintiffs intend to show these Defendants, namely the

Universal Defendants, controlled the distribution and showing of the infringing work, and that all

revenues generated and determined by the jury to be owned the Plaintiffs are the liability of these

Defendants, at law and by Universal’s contractual agreement to be responsible for any

infringement. Plaintiffs may initiate parallel litigation against exhibitors and other that received

distributions. Since this would simply result in Universal responding under their contract

obligations, this would seem a pointless exercise before at least considering resolution short of

trial.

          In addition to the money damages sought, Plaintiffs will seek to prevent further use of

both films and any future films or products using the infringing Mask.

          With regard to Plaintiffs’ pending Motion to Strike Defendants’ Evidence and Other

Sanctions (R.Doc. 124), the District Court may find that a lesser sanction for the late production



                                                    4
        Case 2:19-cv-01304-GGG-DPC Document 258 Filed 11/23/20 Page 5 of 8




of voluminous information and identification of foreign parties that received distributions from

these films, would be to reopen discovery and allow the adding of these parties. Because

Universal maintains its lawyers were acting in a manner approved by the company; despite

objective evidence of intentional late disclosures and false earlier discovery answers, Plaintiffs

anticipate the Defendants’ liability and/or damage defense could be stricken in whole or in part.

         Defendants’ Description: Plaintiffs allege that a mask (“Mask”) depicted in the motion

pictures Happy Death Day and Happy Death Day 2U (the “Films”) infringed Plaintiffs’

copyright in a sculpture work entitled “King Cake Baby” (the “Sculpture”). Defendants dispute

that Plaintiffs own or have properly registered the copyright in the Sculpture, deny that the

Sculpture was used by Defendants in creating Defendants’ Mask, and deny that the Mask is

infringing, among other defenses.

         The Sculpture depicts an oversized, stylized baby, allegedly created as a Mardi Gras-

themed mascot for the New Orleans NBA franchise in 2009. The Films are horror movies

depicting a killer who conceals his or her identity by wearing a mask depicting the face of a

baby.

         The primary legal issues are (1) whether the Mask used in the Films copied from and is

substantially similar to protectable elements of the Sculpture, as required to establish copyright

infringement; and (2) whether Defendants’ independent creation of the Mask depicted in the

Films defeats Plaintiffs’ claims. Although the Mask and the Sculpture both depict babies, their

physical appearance differs in many respects, and the alleged “similarities” between the Mask

and the Sculpture are things that are common to any portrayal of a cartoon “baby,” including

numerous depictions that pre-date Plaintiffs’ alleged creation of the Sculpture; indeed, all of the

allegedly similar features of the works are common in depictions of babies in classic art dating



                                                 5
     Case 2:19-cv-01304-GGG-DPC Document 258 Filed 11/23/20 Page 6 of 8




back centuries, in horror movies, and in many other genres. Finally, the evidence will show that

Defendants did not copy the Sculpture at all, but instead independently designed and created the

Mask, which bars Plaintiffs’ claims.

       Defendants also dispute Plaintiffs’ purported damages claims. Among other things,

Plaintiffs improperly focus on the profit of the Films, rather than on any profits retained by each

of the Defendants before the Court. As a matter of law, Plaintiffs are not entitled to recover non-

party revenue from the Defendants in this action; nor have they pled a claim for vicarious

infringement. See R.Doc 210 at 3-6 (reply in support of pending motion in limine). Plaintiffs

also massively overstate the Films’ alleged profits by erroneously relying on gross box office

receipts rather than Defendants’ profits. Moreover, the evidence will show that any of the Films’

profits attributable to the alleged infringement of the Sculpture is, at most, de minimis.

       Plaintiffs have no valid ground for striking Defendants’ damages evidence – all of which

was timely disclosed prior to the end of discovery, including in response to Plaintiffs’ damages

expert report – or for striking any defenses. Their sanctions motion is baseless. See R.Doc. 167

(response to motion).

       Finally, even if Plaintiffs were to establish liability, they will not be able to establish the

equitable requirements necessary to obtain an injunction against further distribution of the Film

(an issue that would be argued before the Court, not the jury).

       E.      Remaining Discovery

       Discovery in this matter has closed.

       F.      Status of Settlement Negotiations

       The parties engaged in private mediation in May 2020 and did not reach agreement.




                                                  6
     Case 2:19-cv-01304-GGG-DPC Document 258 Filed 11/23/20 Page 7 of 8




       As noted earlier, the Court-mandated Settlement Conference with the Magistrate was

deferred due to pending Dispositive Motions. This conference can now be rescheduled at the

Court’s and parties’ mutual convenience.

DATED: November 23, 2020                   RESPECTFULLY SUBMITTED:

                                           JONATHAN BERTUCCELLI and
                                           STUDIO 3, INC., Plaintiffs

                                           By: /s/ John A. Scialdone
                                           John A. Scialdone, Louisiana Bar No. 21859
                                           David N. Harris, Jr., Pro Hac Vice
                                           John S. Garner, Louisiana Bar No. 25314
                                           Carter L. Sayers, Louisiana Bar No. 38887
                                           Scialdone Law Firm, PLLC
                                           Post Office Box 4080 (39502)
                                           1319 24th Avenue
                                           Gulfport, MS 39501
                                           Tele: (228) 822-9340
                                           Fax: (228) 822-9343
                                           Email: jscialdone@slfirmus.com
                                                  dharris@slfirmus.com
                                                  jgarner@slfirmus.com
                                                  csayers@slfirmus.com

                                           400 Poydras Street, Suite 1680
                                           New Orleans, LA 70130

                                           Bill Luckett, Pro Hac Vice
                                           Luckett Law Firm, P.A.
                                           Post Office Drawer 1000
                                           143 Yazoo Avenue
                                           Clarksdale, MS 38614
                                           Tele: (662) 624-2591
                                           Fax: (662) 627-5403
                                           Email: wol@luckettlawfirm.com

                                           ATTORNEYS FOR PLAINTIFFS




                                              7
Case 2:19-cv-01304-GGG-DPC Document 258 Filed 11/23/20 Page 8 of 8




                              DAVIS WRIGHT TREMAINE LLP

                                 /s/Eric M. Stahl
                              Kelli L. Sager (pro hac vice)
                                kellisager@dwt.com
                              865 South Figueroa Street, 24th Floor
                              Los Angeles, California 90017-2566
                              Telephone: (213) 633-6800
                              Fax: (213) 633-6899

                              Eric M. Stahl (pro hac vice)
                                ericstahl@dwt.com
                              920 Fifth Avenue, Suite 3300
                              Seattle, WA 98104-1610
                              Telephone: (206) 757-8148
                              Fax: (213) 633-6899

                              PHELPS DUNBAR LLP

                              Mary Ellen Roy, T.A. (La. Bar #14388)
                                roym@phelps.com
                              Dan Zimmerman (La. Bar #2202)
                                dan.zimmerman@phelps.com
                              365 Canal Street, Suite 2000
                              New Orleans, Louisiana 70130-6534
                              Telephone: (504) 566-1311

                              ATTORNEYS FOR DEFENDANTS




                                 8
